Title: To John Adams from Francis Dana, 25 November 1782
From: Dana, Francis
To: Adams, John


Dear Sir
St: Petersbourg Novr: 14/25 1782.

By the time this comes to your hands I hope you will have received a letter from your Son from Stockholm, as I charged him to write you without fail from thence. I had one from him dated Helsingfors Novr: 8th. N. Stile advising me of his arrival there the day before, and that he shou’d set off on the 9th. for Abo the Town in Finland from whence they embark to cross the Haf for Stockholm. I have written to him three times since his departure to press upon him an attention to the cautions & instructions I had given him verbally. I believe he will not meet with any difficulties on his way. I presume this Northern tour tho’ not attended with all the advantages we had promised ourselves, will not be unprofitable to him, especially if he goes without loss of time to his old Instructor at Leyden, for whom he seems to have a regard & respect.
By this time you must have perceived whether the parties to the present negotiations have brought proper dispositions with them to treat of Peace in good faith. I entreat you as my only friend, that you wou’d not leave me ignorant of the prospect which is before you in general: & particularly whether you meet with any difficulty touching the matter about which I transmitted you a copy of a certain State-Paper from here in my letter of the 11/22 of July last, or that spoken of in the letter of our friend Geary to me, which I sent you enclosed in mine to Mr: Thaxter of the 10/21. of Octr: last. Shou’d you happily conclude upon preliminary articles, pray furnish me with a copy of them by the same Courier which in such a case will bring one to the Marqus: de Verac. But according to the rumour your negotiations are like to fail for the present; and we shall see, it is said, another Campaign. I confess I am not wholly of this opinion: if it is well founded let me know it; because I shall form my conduct accordingly. I will not stay here for the issue of another campaign: nothing but the hope of a peace in the course of this Winter, determined me to spend it in this Country.
The following is a paragraph of a late letter of mine to Mr: Livingston “If the present negotiations for a peace shoud happily succeed, I shall have occasion for the money mentioned in my letter No: 5. before I can expect an answer from Congress upon that subject, and shall apply to Doctr: Franklin & Mr: Adams to advance it between them. It may not be amiss again to inform you that by the express allowance & order of Her Majesty, there are to be paid by every Power entering into any Treaty with her, Six Thousand Roubles to each of her Ministers who shall sign the same. And it is now understood that there shall be Four signatures on the part of Her Majesty viz that of Count Osterman the Vice Chancellor, Count Worrontzow President of the College of Commerce. Mr: Bakounin Vice President of the College of Finances, and Mr: Besborodko Secretary for the private affairs or particular Cabinet of Her Majesty. Matters of this sort were formerly secret and gratuitous. They have now changed their nature, become public, and are demanded as of right: at least no Treaty can be otherwise obtained. And care is taken to make it the Interest of most Powers to form a commercial Treaty with this Empire, by declaring in the new Tarif which is just published, that all Nations not having such a Treaty shall pay the duties, one half in Rix Dollars at 125 Copeaks, and the other in the money of the Country. This has heretofore under the old Tarif, been the rule for all Nations except the British who by their Treaty obtained the privilege of paying all the duties in the money of the Country. This privilege is extended to Denmark by their late Treaty, and will doubtless be made common to all Nations which chuse to enter into a commercial Treaty with Her Majesty: and thus the British will loose the principal benefit of their Treaty before it expires, viz 1786.”— I thought it adviseable to give you the above paragraph entire that you might be informed fully of the grounds upon which I make the application mentioned in it to you, to advance the moiety of the sum necessary (if the supposed case shou’d happen.) which will be from Twenty Three to Twenty five hundred pounds sterlg: as the Course of Exchange may be. You will doubtless consult Doctr: Franklin upon this matter (to whom I shall make the same application by this or the next post) as it will be necessary that both of you shou’d determine upon it. Perhaps the course of events may give time for me to receive the answer of Congress. You will not think this application amiss I presume, as I ought to be prepared to meet all events, as far as possible. I have thought it my duty to make it. You will judge whether in the Case supposed, it is consistent with your’s to grant it. I shall hope for your answer as soon as may be convenient to you
I am, my dear Sir, Your much obliged Friend and / Obedient humble Servant
FRA DANA

 